Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 11/24/2020. In virtue of this communication, claims 1-23 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 01/18/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/24/2020 and 12/18/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawing submitted on 11/24/2020 is accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima et al (US 20060164309), hereinafter Fujishima.

Regarding claim 15,
Fujishima discloses a radio frequency (RF) device (an antenna device 100, Fig 1A) comprising:
a base layer (a conductive layer 108, Fig 1A);
a conductive layer (a conductive layer comprises conductive elements 104 and 105, Fig 1A) disposed on the base layer and comprising a plurality of first groups of conductive structures (a plurality of first group of elements 1041, 1042, 1043 and 1044, Fig 1A) and a plurality of second groups of conductive structures (a plurality of second group of elements 1051, 1052, 1053 and 1054, Fig 1A) having a different shape from the plurality of first groups and alternately arranged with the plurality of first groups (Fig 1A);
a dielectric layer (a dielectric layer 102, Fig 1A) disposed on the conductive layer; and
at least one antenna element (a patch portion 106, Fig 1A) disposed on the dielectric layer.
Fujishima does not explicitly teach the at least one antenna element operating in each of a first frequency band and a second frequency band.
	However, Fujishima teaches the length of the patch portion 106 needs only to be about 1/2.lamda., and also may be set as {(n+1)/2}.lamda. (where n is an integer not less than 0) (paragraph [0108]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one antenna element operating in each of a first frequency band and a second frequency band in Fujishima, in order to provide an antenna device design method which allows desired radiation characteristics to be simply obtained by using the radio-frequency device that is capable of changing the device characteristics.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (OPN1052)][AltContent: textbox (1055)][AltContent: textbox (OPN1053)][AltContent: textbox (1054)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1052)][AltContent: textbox (1053)][AltContent: arrow][AltContent: textbox (OPN1041)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1044)][AltContent: textbox (1043)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1051)][AltContent: arrow][AltContent: textbox (1041)][AltContent: arrow][AltContent: textbox (1042)][AltContent: textbox (Fujishima (US 20060164309))] 
    PNG
    media_image1.png
    511
    685
    media_image1.png
    Greyscale


[AltContent: textbox (Fujishima (US 20060164309))]
    PNG
    media_image2.png
    264
    641
    media_image2.png
    Greyscale



Regarding claim 17,
Fujishima as modified discloses the claimed invention, as discussed in claim 15.
Fujishima teaches each of the plurality of first groups comprises four first patterns arranged in two-by-two array (Fig 1A), and each of the plurality of second groups comprises four second patterns arranged in two-by-two array (Fig 1A).

Regarding claim 18,
Fujishima as modified discloses the claimed invention, as discussed in claim 17.
Fujishima teaches each of the four first patterns comprises a first sub-pattern (a first sub-pattern comprises patterns 1041 and 1042, Fig 1A) and a second sub-pattern (a second sub-pattern comprises patterns 1043 and 1044, Fig 1A) surrounding the first sub-pattern, a first opening (a first opening OPN1041, Fig 1A) is defined between the first sub-pattern and the second sub-pattern to surround the first sub-pattern, each of the four second patterns comprises a third sub-pattern (a third sub-pattern comprises patterns 1051 and 1052, Fig 1A), a fourth sub-pattern (a fourth sub-pattern comprises patterns 1055, Fig 1A) surrounding the third sub-pattern, and a fifth sub-pattern (a fifth sub-pattern comprises patterns 1053 and 1054, Fig 1A) surrounding the fourth sub-pattern, a second opening (a second opening OPN1052, Fig 1A) is defined between the third sub-pattern and the fourth sub-pattern to surround the third sub-pattern, and a third opening (a third opening OPN1053, Fig 1A) is defined between the fourth sub-pattern and the fifth sub-pattern to surround the fourth sub-pattern.

Regarding claim 20,
Fujishima as modified discloses the claimed invention, as discussed in claim 15.
Fujishima does not explicitly teach the dielectric layer has a thickness equal to or greater than about 50 micrometers and equal to or smaller than about 150 micrometers.
However, Fujishima teaches that with the thickness of the dielectric layer 102 disregarded, since the array period for the conductive elements 104 is set to a 1/4 wavelength of the transmission signal in the antenna device 100 of this embodiment, the slot is preferably formed within such a range that the distance from the outer peripheral end portion of the patch portion 106, which is the power feed element, is not more than one wavelength (i.e., not more than 1.lamda.) of the transmission signal (paragraph 0109]). This teaching is result effect in order to provide unidirectional radiation characteristics (paragraph [0108]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric layer having a thickness equal to or greater than about 50 micrometers and equal to or smaller than about 150 micrometers in Fujishima as modified, in order to provide an antenna device design method which allows desired radiation characteristics to be simply obtained by using the radio-frequency device that is capable of changing the device characteristics.

Regarding claim 21,
Fujishima as modified discloses the claimed invention, as discussed in claim 15.
Fujishima does not explicitly teach the at least one antenna element comprises a first antenna element resonating only in the first frequency band and a second antenna element resonating only in the second frequency band.
However, it’s well known in the art that at least one antenna element comprises a first antenna element resonating only in the first frequency band and a second antenna element resonating only in the second frequency band.

Regarding claim 22,
Fujishima discloses a radio frequency (RF) antenna (an antenna device 100, Fig 1A) comprising:
a base layer (a conductive layer 108, Fig 1A);
a ground plane layer (a conductive layer comprises conductive elements 104 and 105, Fig 1A) disposed on the base layer and comprising a plurality of first slots (a plurality of horizontal openings OPN104, Fig 1A) in a first configuration (a plurality of elements 104 in rows 8-10, Fig 1A) and a plurality of second slots (a plurality of vertical openings OPN105, Fig 1A) in a second configuration (a plurality of elements 105 in rows 8-10, Fig 1A), the plurality of first slots being interspersed with the plurality of second slots (Fig 1A);
a dielectric layer (a dielectric layer 102, Fig 1A) disposed on the ground plane layer; and
at least one microstrip patch antenna element (a patch portion 106, Fig 1A) disposed on the dielectric layer, the microstrip patch antenna element comprising a plurality of slots (a plurality of openings OPN, Fig 1A) enabling the antenna element to resonate at a plurality of respective frequencies.
Fujishima does not explicitly teach the plurality of slots enabling the antenna element to resonate at a plurality of respective frequencies.

However, Fujishima teaches that in FIG. 5C, the disconnected conductive element 110 placed inside the sharp-symbol-shaped slot 109 does not directly form the slot, but defines a slot region, allowing itself to be said as an open element. In addition, the resonance frequency of such an open element 110 alone and the resonance frequency of the sharp-symbol-shaped slot 109 do not become equal to each other, but the resonance frequency of the sharp-symbol-shaped slot 109 is determined by an induced current flowing through on the open element 110 (paragraph [0119]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a microstrip patch antenna element comprising a plurality of slots enabling the antenna element to resonate at a plurality of respective frequencies in Fujishima, in order to provide an antenna device design method which allows desired radiation characteristics to be simply obtained by using the radio-frequency device that is capable of changing the device characteristics.
[AltContent: textbox (OPN)][AltContent: arrow][AltContent: arrow][AltContent: textbox (OPN105)][AltContent: arrow][AltContent: textbox (OPN104)][AltContent: textbox (Column 10)][AltContent: arrow][AltContent: textbox (Column 8)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Column 9)][AltContent: textbox (Fujishima (US 20060164309))]
    PNG
    media_image1.png
    511
    685
    media_image1.png
    Greyscale

Regarding claim 23,
Fujishima as modified discloses the claimed invention, as discussed in claim 22. Fujishima teaches each of the first slots are in the shape of a first ring (a ring around one element 104, Fig 1A) having a first size, and each of the second slots are in the shape of a second ring (a vertical ring of three elements 104, Fig 1A) having a second, larger size (Fig 1A).


Allowable Subject Matter
1.	Claims 1-15 are allowed.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein a first signal within the first frequency band constructively interferes with a first reflected signal corresponding to the first signal reflected at least partially by the plurality of first patterns, and a second signal within the second frequency band constructively interferes with a second reflected signal corresponding to the second signal reflected at least partially by the plurality of second patterns”. These features reflect the application’s invention and are not taught by the pertinent prior arts Fujishima (US 20060164309) and Ando (US 20120242556). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Fujishima and Ando to include features of claim 1.
Dependent claims 2-14 are considered to be allowable by virtue of their dependencies on claim 1.

2.	Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “wherein a first signal comprising the first frequency band constructively interferes with a first reflected signal corresponding to the first signal reflected by the plurality of first groups, and a second signal comprising the second frequency band constructively interferes with a second reflected signal corresponding to the second signal reflected by the plurality of second groups”.
Regarding claim 19, prior art of record or most closely prior art fails to disclose, “a length of one side defining the first opening is greater than a length of one side defining the second opening and is smaller than a length of one side defining the third opening”.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845